EXHIBIT 10.2



 


 


 


 


 


 


 


 
[afglogo.gif]
 


 
AMERICAN FINANCIAL GROUP, INC.
 
2005 STOCK INCENTIVE PLAN
 
(as amended through February 23, 2012)
 


 


 

 
 

--------------------------------------------------------------------------------

 

AMERICAN FINANCIAL GROUP, INC.
 
2005 STOCK INCENTIVE PLAN
 
ARTICLE 1
OBJECTIVES


 
The objectives of this 2005 Stock Incentive Plan (the “Plan”) are to enable
American Financial Group, Inc. (the “Company”) to compete successfully in
retaining and attracting key employees of outstanding ability, to stimulate the
efforts of such employees toward the Company’s objectives and to encourage the
identification of their interests with those of the Company’s shareholders.
 
ARTICLE 2
DEFINITIONS


 
For purposes of this Plan, the following terms shall have the following
meanings:
 
2.1  “Award” means an award of a Stock Option, Stock Appreciation Right,
Restricted Stock Award, Stock Unit Award or Stock Award granted under the Plan.
 
2.2  “Award Agreement” means a written or electronic agreement entered into
between the Company and a Participant setting forth the terms and conditions of
an Award granted to a Participant.
 
2.3  “Board” means the Board of Directors of the Company.
 
2.4  “Code” means the Internal Revenue Code of 1986, as amended, or any
successor legislation.
 
2.5  “Committee” means a committee designated by the Board of the Company.  The
Committee shall be comprised of three or more directors, each of whom shall be
(1) a “Non-Employee Director” as defined in Rule 16b-3 promulgated under the
Exchange Act, (2) an “outside director” under Section 162(m) of the Code
(“Section 162(m)”) and (3) an “independent director” under rules adopted by the
New York Stock Exchange, in each case as such rules and sections may be amended,
superseded or interpreted hereafter.
 
2.6   “Common Stock” means the Company’s common stock, no par value.
 
2.7  “Disability” means a Participant being considered “disabled” within the
meaning of Section 409A(a)(2)(C) of the Code, unless otherwise provided in an
Award Agreement.
 
2.8  “Eligible Employee” means any individual who performs services for the
Company or any Subsidiary of the Company and is treated as an “employee” for
federal income tax purposes.
 
2.9  “Exchange Act” means the Securities Exchange Act of 1934.
 
2.10  “Fair Market Value” of a Share as of a given date shall (i) if the Common
Stock is then traded on the New York Stock Exchange, be the average of the
highest and lowest of the New York Stock Exchange composite tape market prices
at which the Shares shall have been sold regular way on the date as of which
fair market value is to be determined or (ii) if the Common Stock is not then
traded on the New York Stock Exchange but is quoted on the Nasdaq National
Market, be the average of the closing bid and asked prices for a Share on the
date as of which Fair Market Value is to be determined, or, in the case of (i)
or (ii) if there shall be no such sale on such date, the next preceding day on
which such sales
 

 
 

--------------------------------------------------------------------------------

 

shall have occurred.  If Common Stock is not listed on the New York Stock
Exchange or Nasdaq National Market on the date as of which Fair Market Value is
to be determined, the Committee shall determine in good faith the Fair Market
Value in whatever manner it considers appropriate.
 
2.11  “Grant Date” means the date designated by the Committee as the date upon
which an Award is granted.
 
2.12  “Incentive Option” means any Stock Option intended to be and designated as
an “Incentive Stock Option” within the meaning of Section 422 of the Code or any
successor provision.
 
2.13  “Non-Qualified Option” means any Stock Option that is not an Incentive
Option.
 
2.14  “Option Price” or “Exercise Price” means the price per Share at which
Common Stock may be purchased upon the exercise of an Option.
 
2.15  “Participant” means a person to whom an Award has been granted pursuant to
this Plan.
 
2.16  “Restricted Stock Award” means a grant of Shares to an Eligible Employee
under Article 7 that are issued subject to such vesting and transfer
restrictions as the Committee shall determine and set forth in an Award
Agreement.
 
2.17  “Retirement” means any termination of employment (other than by death or
Disability) by an employee who is at least 65 years of age, or 55 years of age
with at least ten years of employment with the Company or a Subsidiary of the
Company.
 
2.18  “Share” means one share of the Common Stock.
 
2.19  “Stock Appreciation Right” means a contractual right granted to an
Eligible Employee under Article 6 entitling such Eligible Employee to receive a
payment, representing the difference between the base price per Share of the
right and the Fair Market Value of a Share, at such time, and subject to such
conditions, as are set forth in the Plan and the applicable Award Agreement.
 
2.20  “Stock Award” means a grant of Shares to an Eligible Employee under
Article 9 that are issued free of transfer restrictions and forfeiture
conditions.
 
2.21  “Stock Option” or “Option” means the right to purchase Shares granted
pursuant to this Plan.
 
2.22  “Stock Unit Award” means a contractual right granted to an Eligible
Employee under Article 8 representing notional unit interests equal in value to
a Share to be paid or distributed at such times, and subject to such conditions,
as set forth in the Plan and the applicable Award Agreement.
 
2.23  “Subsidiary” has the meaning set forth in Section 424(f) of the Code.
 
2.24  “Term” means the period beginning on a Grant Date and ending on the
expiration date of such Award.
 
2.25  “Transfer” means sale, assignment, pledge, encumbrance, alienation,
attachment, charge or other disposition, whether or not for consideration; and
the terms “Transferred” or “Transferable” have corresponding meanings.
 

- 2 - 
 

--------------------------------------------------------------------------------

 

ARTICLE 3
 
ADMINISTRATION; PARTICIPATION AND AWARDS
 
3.1  The Committee.  This Plan shall be administered and interpreted by the
Committee.
 
3.2  Committee Authority.  The Committee shall have such powers and authority as
may be necessary or appropriate for the Committee to carry out its functions as
described in the Plan.  Subject to the express limitations of the Plan, the
Committee shall have authority in its discretion to determine, after considering
management’s recommendations with respect to Eligible Employees excluding the
Company’s executive officers, the Eligible Employees to whom, and the time or
times at which, Awards may be granted, the number of Shares, units or other
rights subject to each Award, the exercise, base or purchase price of an Award
(if any), the time or times at which an Award will become vested, exercisable or
payable, the performance goals and other conditions of an Award, the duration of
the Award, and all other terms of the Award.  The Committee shall determine the
terms and conditions of all Awards granted to Participants.  Subject to the
terms of the Plan, the Committee shall have the authority to amend the terms of
an Award in any manner that is not inconsistent with the Plan, provided that no
such action shall adversely affect the rights of a Participant with respect to
an outstanding Award without the Participant’s consent.  The Committee shall
also have discretionary authority to interpret the Plan, to make factual
determinations under the Plan, and to make all other determinations necessary or
advisable for Plan administration, including, without limitation, to correct any
defect, to supply any omission or to reconcile any inconsistency in the Plan or
any Award Agreement hereunder.  The Committee may prescribe, amend, and rescind
rules and regulations relating to the Plan.  The Committee’s determinations
under the Plan need not be uniform and may be made by the Committee selectively
among Participants and Eligible Employees, whether or not such persons are
similarly situated.  The Committee shall, in its discretion, consider such
factors as it deems relevant in making its interpretations, determinations and
actions under the Plan including, without limitation, the recommendations or
advice of any officer or employee of the Company or such attorneys, consultants,
accountants or other advisors as it may select.  All interpretations,
determinations and actions by the Committee shall be final, conclusive, and
binding upon all parties.
 
3.3  Delegation of Authority.  The Committee shall be permitted to delegate to
any appropriate officer or employee of the Company responsibility for performing
certain ministerial functions under the Plan.  In the event that the Committee’s
authority is delegated to officers or employees in accordance with the
foregoing, all provisions of the Plan relating to the Committee shall be
interpreted in a manner consistent with the foregoing by treating any such
reference as a reference to such officer or employee for such purpose.  Any
action undertaken in accordance with the Committee’s delegation of authority
hereunder shall have the same force and effect as if such action was undertaken
directly by the Committee and shall be deemed for all purposes of the Plan to
have been taken by the Committee.
 
3.4  Designation of Participants.  All Eligible Employees are eligible to be
designated by the Committee to receive Awards and become Participants under the
Plan.  The Committee has the authority, in its discretion, to determine and
designate from time to time those Eligible Employees who are to be granted
Awards, the types of Awards to be granted and the number of Shares or rights
subject to Awards granted under the Plan.  In selecting Eligible Employees to be
Participants and in determining the type and amount of Awards to be granted
under the Plan, the Committee shall consider any and all factors that it deems
relevant or appropriate.
 
ARTICLE 4
 
SHARES SUBJECT TO PLAN
 
4.1  Shares.  Subject to adjustment as provided in Section 4.2, the number of
Shares which may be issued under this Plan shall not exceed Thirteen Million
(13,000,000) Shares.  Shares issued and sold under the Plan may be either
authorized but unissued Shares or Shares held in the

- 3 - 
 

--------------------------------------------------------------------------------

 

Company’s treasury.  To the extent that any Award involving the issuance of
Shares is forfeited, cancelled, returned to the Company for failure to satisfy
vesting requirements or other conditions of the Award, or is otherwise
terminated without an issuance of Shares being made thereunder, the Shares
covered thereby will no longer be counted against the foregoing maximum Share
limitations and may again be made subject to Awards under the Plan pursuant to
such limitations.  Any Awards or portions thereof that are settled in cash and
not in Shares shall not be counted against the foregoing maximum Share
limitations.  The number of Shares subject to Awards granted under the Plan to
any single Participant shall not exceed, in the aggregate, 500,000 Shares per
fiscal year (subject to adjustment as provided in Section 4.2).  This
per-Participant limit shall be construed and applied consistently with Code
Section 162(m) and the regulations thereunder.
 
4.2  Adjustment Provisions.  If there shall occur any change with respect to the
outstanding Shares by reason of any recapitalization, reclassification, stock
dividend, extraordinary dividend, stock split, reverse stock split or other
distribution with respect to the Shares, or any merger, reorganization,
consolidation, combination, spin-off or other similar corporate change, or any
other change affecting the Common Stock, the Committee may, in the manner and to
the extent that it deems appropriate and equitable to the Participants and
consistent with the terms of the Plan, cause an adjustment to be made in (i) the
maximum number and kind of Shares provided in Section 4.1 hereof, (ii) the
number and kind of Shares, units or other rights subject to then outstanding
Awards, (iii) the exercise or base price for each Share, unit or other right
subject to then outstanding Awards, and (iv) any other terms of an Award that
are affected by the event.  Notwithstanding the foregoing, in the case of
Incentive Stock Options, any such adjustments shall, to the extent practicable,
be made in a manner consistent with the requirements of Section 424(a) of the
Code.
 
ARTICLE 5
 
STOCK OPTIONS
 
5.1  Grants.  Each Option granted shall be designated as either a Non-Qualified
Option or an Incentive Option.  One or more Stock Options may be granted to any
Eligible Employee.
 
5.2  Incentive Options.  Any Option designated by the Committee as an Incentive
Option will be subject to the general provisions applicable to all Options
granted under the Plan plus the following specific provisions:
 
5.2.1  If an Incentive Option is granted to a person who owns, directly or
indirectly, stock representing more than 10% of (i) the total combined voting
power of all classes of stock of the Company and its Subsidiaries, or (ii) a
corporation that owns 50% or more of the total combined voting power of all
classes of stock of the Company, then
 
5.2.1.1  the Option Price must equal at least 110% of the Fair Market Value on
the Grant Date; and
 
5.2.1.2  the term of the Option shall not be greater than five years from the
Grant Date.
 
5.2.2  The aggregate Fair Market Value of Shares, determined at the Grant Date,
with respect to which Incentive Options that may become exercisable for the
first time during any calendar year under this Plan or any other plan maintained
by the Company and its Subsidiaries shall not exceed $100,000 determined in
accordance with Section 422(d) of the Code.  To the extent that the aggregate
Fair Market Value of Shares with respect to which Incentive Options become
exercisable for the first time by any individual during any calendar year, under
all plans of the Company and its Subsidiaries, exceeds $100,000, such Options
shall be treated as Non-Qualified Options.
 

- 4 - 
 

--------------------------------------------------------------------------------

 

5.2.3  Notwithstanding anything in this Plan to the contrary, no term of this
Plan relating to Incentive Options shall be interpreted, amended or altered, nor
shall any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code, or, without the consent of
the Participants affected, to disqualify any Incentive Option under Section 422
of the Code.
 


5.3  Terms of Options.  Except as otherwise required by Sections 5.2 and subject
to Section 5.7 and  Article 11, Options granted under this Plan shall be subject
to the following terms and conditions and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of this Plan,
as the Committee shall deem desirable:
 
5.3.1  The Option Price shall be determined by the Committee at the Grant Date,
except that no Incentive Option may be granted for an Option Price less than
100% of Fair Market Value on the Grant Date.
 
5.3.2  The Option Term shall be fixed by the Committee, but no Option shall be
exercisable more than ten years after its Grant Date.
 
5.3.3  An Option shall be exercisable at such time or times and subject to such
terms and conditions as shall be specified in the Award Agreement, provided,
however, that an Option may not be exercised as to the lesser of 100 Shares at
any one time or the total number available for exercise at that time.
 
5.3.4  Stock Options shall terminate in accordance with Section 5.7.
 
5.4  Vesting of Stock Options.  The Committee shall, in its discretion,
prescribe the time or times at which, or the conditions upon which, a Stock
Option or portion thereof shall become vested and/or exercisable, and may
accelerate the vesting or exercisability of any Stock Option at any time.  The
requirements for vesting and exercisability of a Stock Option may be based on
the continued employment of a Participant with the Company or a Subsidiary of
the Company for a specified period (or periods) or on the attainment of
performance goals established by the Committee in its sole discretion.
 
5.5  Exercise of Options.  Any Participant entitled to exercise an Option in
whole or in part, may do so by delivering a written notice of exercise to the
Company, Attention Corporate Secretary, at its principal office.  The written
notice shall specify the number of Shares for which an Option is being exercised
and the Grant Date of the Option being exercised and shall be accompanied by
full payment in cash or by check of the Option Price for the Shares being
purchased and any withholding taxes.  In addition, at the discretion of the
Committee, either as set forth in an Option Agreement or determined at the time
of exercise, the exercise price and withholding taxes may be paid:
 
5.5.1  By tender to the Company of Shares owned by the Participant having a Fair
Market Value not less than the exercise price;
 
5.5.2  By the assignment of the proceeds of a sale or loan with respect to some
or all of the Shares being acquired upon the exercise of the Option;
 
5.5.3  By such other consideration as may be approved by the Committee from time
to time to the extent permitted by applicable law; or
 
5.5.4  By any combination of the methods described above in Sections 5.5.1 to
5.5.3.
 
5.6  Limited Transferability of Non-Qualified Options.  Except as otherwise
provided in Section 13.4, no Stock Option shall be Transferable or exercisable
by any person other than the Participant except (i) upon the Participant’s death
or Disability, in accordance with Sections 5.7.3, 5.7.4
 

- 5 - 
 

--------------------------------------------------------------------------------

 

and 5.7.5 hereof or (ii) in the case of Non-Qualified Stock Options only, for
the Transfer of all or part of the Stock Option to a Participant’s “family
member” (as defined for purposes of the Form S-8 registration statement under
the Securities Act of 1933), as may be approved by the Committee in its sole and
absolute discretion at the time of proposed Transfer.  The Transfer of a
Non-Qualified Stock Option may be subject to such terms and conditions as the
Committee may in its discretion impose from time to time.  Subsequent Transfers
of a Non-Qualified Stock Option shall be prohibited other than in accordance
with Sections 5.7.3, 5.7.4 and 5.7.5 hereof.
 
5.7  Termination of Stock Options.  All Stock Options issued under this Plan
shall terminate as follows:
 
5.7.1  During any period of continuous employment or business relationship with
the Company or any Subsidiary of the Company, a Stock Option will be terminated
only if it is fully exercised or if it has expired by its terms or by the terms
of this Plan, including this Section 5.7.  For purposes of this Plan, any leave
of absence approved by the Company or the Subsidiary of the Company shall not be
deemed to be a termination of employment.
 
5.7.2  If a Participant violates any terms of any written employment,
confidentiality or noncompetition agreement between the Company or any
Subsidiary of the Company and the Participant, all existing Stock Options
granted to such Participant will terminate.  In addition, if at the time of such
violation such Participant has exercised Stock Options but has not received
certificates for the Shares to be issued, the Company may void the Award and its
exercise.  Any such actions by the Company shall be in addition to any other
rights or remedies available to the Company or the Subsidiaries of the Company
in such circumstances.  In the event Section 5.7.2 and 5.7.4 both apply to a
situation, the provisions of Section 5.7.2 shall take precedence over the
provisions of Section 5.7.4 and govern the situation.
 
5.7.3  If a Participant’s employment by the Company or any Subsidiary of the
Company terminates by reason of death, unless otherwise determined by the
Committee, all Stock Options shall be fully vested and may thereafter be
exercised by the Participant or by the Participant’s beneficiary or legal
representative, for a period of one year or such longer period as the Committee
may specify at or after grant in all cases other than Incentive Options, or
until the expiration of the stated term of such Stock Option, whichever period
is shorter.
 
5.7.4  If Participant’s employment by the Company or a Subsidiary of the Company
terminates by reason Disability or Retirement, unless otherwise determined by
the Committee based upon, among other factors, the Participant’s contributions
to, and longevity with, the Company or any Subsidiary, all Stock Options shall
terminate (i) on the date which is 90 days after the date of such termination of
employment or on the expiration of the stated term of the Stock Option, whatever
shall first occur, in the case of a Participant which has been employed by the
Company or any of its subsidiaries for ten full years or less, (ii) on the date
which is one year after the date of such termination of employment or on the
expiration of the stated term of the Stock Option, whichever shall first occur,
in the case of a Participant who has been employed by the Company or any of its
Subsidiaries for more than ten full years, but less than twenty full years, or
(iii) on the date which is two years after the date of termination of employment
or on the expiration of the stated term of the Stock Option, whichever shall
first occur, in the case of a Participant who has been employed by the Company
or any of its Subsidiaries for twenty full years or more.
 
5.7.5  Unless otherwise determined by the Committee at or after grant, if a
Participant’s employment by the Company or any Subsidiary of the Company
terminates for any reason other than death, Disability or Retirement, the Stock
Option will terminate on the earlier to occur of the stated expiration date or
90 days after termination of the employment.  If a Participant dies during the
90 day period following the

- 6 - 
 

--------------------------------------------------------------------------------

 

termination of the employment or business relationship, any unexercised Stock
Option held by the Participant, or Transferred by the Participant in accordance
with Section 5.6, shall be exercisable, to the full extent that such Stock
Option was exercisable at the time of death, for a period of one year after the
date of death of the Participant or until the expiration of the stated term of
the Stock Option, whichever occurs first.
 
5.8  Repricing Prohibited.  Subject to the anti-dilution adjustment provisions
contained in Section 4.2 hereof, without the prior approval of the Company’s
shareholders, evidenced by a majority of votes cast, neither the Committee nor
the Board shall cause the cancellation, substitution or amendment of a Stock
Option that would have the effect of reducing the exercise price of such a Stock
Option previously granted under the Plan, or otherwise approve any modification
to such a Stock Option that would be treated as a “repricing” under the then
applicable rules, regulations or listing requirements adopted by the New York
Stock Exchange.
 
ARTICLE 6
 
STOCK APPRECIATION RIGHTS.
 
6.1  Grant of Stock Appreciation Rights.    A Stock Appreciation Right may be
granted to any Eligible Employee selected by the Committee.  Stock Appreciation
Rights may be granted on a basis that allows for the exercise of the right by
the Participant or that provides for the automatic payment of the right upon a
specified date or event.  Stock Appreciation Rights shall be exercisable or
payable at such time or times and upon conditions as may be approved by the
Committee, provided that the Committee may accelerate the exercisability or
payment of a Stock Appreciation Right at any time.
 
6.2  Freestanding Stock Appreciation Rights.    A Stock Appreciation Right may
be granted without any related Stock Option and may be subject to such vesting
and exercisability requirements as specified by the Committee in an Award
Agreement.  Such vesting and exercisability requirements may be based on the
continued service of the Participant with the Company or its Subsidiaries for a
specified time period (or periods) or on the attainment of specified performance
goals established by the Committee in its discretion.  A Stock Appreciation
Right will be exercisable or payable at such time or times as determined by the
Committee, provided that the maximum term of a Stock Appreciation Right shall be
ten years from the Grant Date.  The base price of a Stock Appreciation Right
granted without any related Stock Option shall be determined by the Committee in
its sole discretion; provided, however, that the base price per Share of any
such freestanding Stock Appreciation Right shall not be less than 100% of the
Fair Market Value of the Shares on the Grant Date.
 
6.3  Tandem Stock Option/Stock Appreciation Rights.  A Stock Appreciation Right
may be granted in tandem with a Stock Option, either at the time of grant or at
any time thereafter during the term of the Stock Option.  A tandem Stock
Option/Stock Appreciation Right will entitle the holder to elect, as to all or
any portion of the number of Shares subject to such Stock Option/Stock
Appreciation Right, to exercise either the Stock Option or the Stock
Appreciation Right, resulting in the reduction of the corresponding number of
Shares subject to the right so exercised as well as the tandem right not so
exercised.  A Stock Appreciation Right granted in tandem with a Stock Option
hereunder shall have a base price per Share equal to the Exercise Price of the
Stock Option, will be vested and exercisable at the same time or times that a
related Stock Option is vested and exercisable, and will expire no later than
the time at which the related Stock Option expires.
 
6.4  Payment of Stock Appreciation Rights.    A Stock Appreciation Right will
entitle the holder, upon exercise or other payment of the Stock Appreciation
Right, as applicable, to receive an amount determined by multiplying: (i) the
excess of the Fair Market Value of a Share on the date of exercise or payment of
the Stock Appreciation Right over the base price of such Stock Appreciation
Right, by (ii) the number of Shares as to which such Stock Appreciation Right is
exercised or paid.  Subject to the requirements of Section 409A of the Code,
payment of the amount determined under the foregoing may be made, as approved by
the Committee and set forth in the Award Agreement, in Shares valued at their
Fair Market Value on the date of exercise or payment, in cash, or in a
combination of Shares and cash, subject to applicable tax withholding
requirements.
 

- 7 - 
 

--------------------------------------------------------------------------------

 

 
6.5  Repricing Prohibited.   Subject to the anti-dilution adjustment provisions
contained in Section 4.2 hereof, without the prior approval of the Company’s
shareholders, evidenced by a majority of votes cast, neither the Committee nor
the Board shall cause the cancellation, substitution or amendment of a Stock
Appreciation Right that would have the effect of reducing the base price of such
a Stock Appreciation Right previously granted under the Plan, or otherwise
approve any modification to such a Stock Appreciation Right that would be
treated as a “repricing” under the then applicable rules, regulations or listing
requirements adopted by the New York Stock Exchange.
 
ARTICLE 7
 
RESTRICTED STOCK AWARDS
 
7.1  Grant of Restricted Stock Awards.  A Restricted Stock Award may be granted
to any Eligible Employee selected by the Committee. The Committee may require
the payment by the Participant of a specified purchase price in connection with
any Restricted Stock Award.
 
7.2  Vesting Requirements.  The restrictions imposed on Shares granted under a
Restricted Stock Award shall lapse in accordance with the vesting requirements
specified by the Committee in the Award Agreement, provided that the Committee
may accelerate the vesting of a Restricted Stock Award at any time. Such vesting
requirements may be based on the continued employment of the Participant with
the Company or its Subsidiaries for a specified time period (or periods) or on
the attainment of specified performance goals established by the Committee in
its discretion. If the vesting requirements of a Restricted Stock Award shall
not be satisfied, the Award shall be forfeited and the Shares subject to the
Award shall be returned to the Company.
 
7.3  Restrictions.  Shares granted under any Restricted Stock Award may not be
transferred, assigned or subject to any encumbrance, pledge, or charge until all
applicable restrictions are removed or have expired, unless otherwise allowed by
the Committee. Failure to satisfy any applicable restrictions shall result in
the subject shares of the Restricted Stock Award being forfeited and returned to
the Company. The Committee may require in an Award Agreement that certificates
representing the shares granted under a Restricted Stock Award bear a legend
making appropriate reference to the restrictions imposed, and that certificates
representing the shares granted or sold under a Restricted Stock Award will
remain in the physical custody of an escrow holder until all restrictions are
removed or have expired.
 
7.4  Rights as Shareholder.  Subject to the foregoing provisions of this Section
8 and the applicable Award Agreement, the Participant shall have all rights of a
shareholder with respect to the Shares granted to the Participant under a
Restricted Stock Award, including the right to vote the Shares and receive all
dividends and other distributions paid or made with respect thereto. The
Committee may provide in an Award Agreement for the payment of dividends and
distributions to the Participant at such times as paid to shareholders generally
or at the times of vesting or other payment of the Restricted Stock Award.
 
7.5  Section 83(b) Election.  If a Participant makes an election pursuant to
Section 83(b) of the Code with respect to a Restricted Stock Award, the
Participant shall file, within 30 days following the Grant Date, a copy of such
election with the Company and with the Internal Revenue Service, in accordance
with the regulations under Section 83 of the Code. The Committee may provide in
an Award Agreement that the Restricted Stock Award is conditioned upon the
Participant’s making or refraining from making an election with respect to the
Award under Section 83(b) of the Code.
 

- 8 - 
 

--------------------------------------------------------------------------------

 

ARTICLE 8
 
STOCK UNIT AWARDS
 
8.4  Grant of Stock Unit Awards.  A Stock Unit Award may be granted to any
Eligible Employee selected by the Committee. The value of each stock unit under
a Stock Unit Award is equal to the Fair Market Value of a Share on the
applicable date or time period of determination, as specified by the Committee.
A Stock Unit Award shall be subject to such restrictions and conditions as the
Committee shall determine. A Stock Unit Award may be granted together with a
dividend equivalent right with respect to the Shares subject to the Award, which
may be accumulated and may be deemed reinvested in additional stock units, as
determined by the Committee in its discretion.
 
8.5  Vesting of Stock Unit Awards.  On the Date of Grant, the Committee shall in
its discretion determine any vesting requirements with respect to a Stock Unit
Award, which shall be set forth in the Award Agreement, provided that the
Committee may accelerate the vesting of a Stock Unit Award at any time. Vesting
requirements may be based on the continued employment of the Participant with
the Company or its Subsidiaries for a specified time period (or periods) or on
the attainment of specified performance goals established by the Committee in
its discretion. A Stock Unit Award may also be granted on a fully vested basis,
with a deferred payment date.
 
8.6  Payment of Stock Unit Awards.  A Stock Unit Award shall become payable to a
Participant at the time or times determined by the Committee and set forth in
the Award Agreement, which may be upon or following the vesting of the Award.
Payment of a Stock Unit Award may be made, at the discretion of the Committee,
in cash or in Shares, or in a combination thereof, subject to applicable tax
withholding requirements. Any cash payment of a Stock Unit Award shall be made
based upon the Fair Market Value of the Common Stock, determined on such date or
over such time period as determined by the Committee.
 
8.7  No Rights as Shareholder.  The Participant shall not have any rights as a
shareholder with respect to the shares subject to a Stock Unit Award until such
time as Shares are delivered to the Participant pursuant to the terms of the
Award Agreement.
 
ARTICLE 9
 
STOCK AWARDS
 
9.1  Grant of Stock Awards.  A Stock Award may be granted to any Eligible
Employee selected by the Committee. A Stock Award may be granted for past
services, in lieu of bonus or other cash compensation or for any other valid
purpose as determined by the Committee. A Stock Award granted to an Eligible
Employee represents Shares that are issued without restrictions on transfer and
other incidents of ownership and free of forfeiture conditions, except as
otherwise provided in the Plan and the Award Agreement. The Committee may, in
connection with any Stock Award, require the payment of a specified purchase
price.
 
9.2  Rights as Shareholder.  Subject to the foregoing provisions of this Article
9 and the applicable Award Agreement, upon the issuance of the Shares under a
Stock Award the Participant shall have all rights of a shareholder with respect
to the Shares, including the right to vote the shares and receive all dividends
and other distributions paid or made with respect thereto.
 
ARTICLE 10
 
EXTRAORDINARY EVENTS
 
10.1  In the event of the dissolution or liquidation of the Company or any
merger, other than a merger for the purpose of the redomestication of the
Company not involving a change in control, consolidation, exchange or other
transaction in which the Company is not the surviving corporation or in which
the outstanding Shares of the Company are converted into cash, other securities
or other property, each outstanding Award shall automatically become fully
vested and fully exercisable immediately prior to such event.  Thereafter the
holder any Option shall, upon exercise of the Option, receive, in lieu of the
stock or other securities and property receivable upon exercise of the Option
prior to such transaction, the stock or other securities or property to which
such holder would have been entitled upon consummation of such transaction if
such holder had exercised such Option immediately prior to such transaction.
 
 
 
- 9 -
 

--------------------------------------------------------------------------------

 
 
 
10.2  All outstanding Awards shall become fully vested and immediately
exercisable in full if a change in control of the Company occurs.  For purposes
of this Agreement, a “change in control of the Company” shall be deemed to have
occurred if:
 
10.2.1  there occurs an event or series of events by which Lindner Family
Members (as defined below) collectively cease to be the “beneficial owner,” as
defined in Rule 13d-3 under the Exchange Act of at least 15% of the Common
Stock; or
 
10.2.2  during any period of one year after January 1, 2005, individuals who at
the beginning of such period constitute the Board and any new director whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof.
 
For purposes of this Section 10.2, “Lindner Family Member” means Carl H.
Lindner, his wife and all lineal descendants and their wives, as well as trusts
established for the benefit of such person.
 
ARTICLE 11
 
FORFEITURE EVENTS
 
11.1  General.  In addition to the termination provisions applicable to Stock
Options as provided in Section5.7, the Committee may specify in an Award
Agreement at the time of the Award that the Participant’s rights, payments and
benefits with respect to an Award shall be subject to termination, reduction,
cancellation, forfeiture or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an Award.  Such events shall include, but shall not be limited to,
termination of employment for cause, violation of material Company policies,
breach of noncompetition, confidentiality or other restrictive covenants that
may apply to the Participant, or other conduct by the Participant that is
detrimental to the business or reputation of the Company.
 
11.2  Termination for Cause.  Unless otherwise provided by the Committee and set
forth in an Award Agreement, if a Participant’s employment with the Company or
any Subsidiary of the Company shall be terminated for cause, the Company may, in
its sole discretion, immediately terminate such Participant’s right to any
further payments, vesting or exercisability with respect to any Award in its
entirety.  In the event a Participant is party to an employment (or similar)
agreement with the Company or any Subsidiary of the Company that defines the
term “cause,” such definition shall apply for purposes of the Plan.  The Company
shall have the power to determine whether the Participant has been terminated
for cause and the date upon which such termination for cause occurs.  Any such
determination shall be final, conclusive and binding upon the Participant.  In
addition, if the Company shall reasonably determine that a Participant has
committed or may have committed any act which could constitute the basis for a
termination of such Participant’s employment for cause, the Company may suspend
the Participant’s rights to exercise any options, receive any payment or vest in
any right with respect to any Award pending a determination by the Company of
whether an act has been committed which could constitute the basis for a
termination for “cause” as provided in this Section 11.2.
 
 
- 10 -
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE 12
 
TERMINATION OR AMENDMENT OF THIS PLAN
 
12.1  The Board may at any time amend, suspend, or terminate the Plan; provided,
however, that no amendments by the Board shall, without further approval of the
shareholders of the Company:
 
12.1.1  Change the definition of Eligible Employees;
 
12.1.2  Except as provided in Article 4 hereof, increase the number of Shares
which may be subject to Awards granted under the Plan; or increase the maximum
number of Shares with respect to which Awards may be granted to any Participant
during any fiscal year;
 
12.1.3  Cause the Plan or any Award granted under the Plan to fail to meet the
conditions for exclusion of application of the $1 million deduction limitation
imposed by Section 162(m) of the Code;
 
12.1.4  Cause any Option granted as an Incentive Stock Option to fail to qualify
as an “Incentive Stock Option” as defined by Section 422 of the Code; or
 
12.1.5  Where, as determined by the Board, the approval by the shareholders may
be necessary or advisable for purposes of compliance with Section 162(m) or
Section 422 of the Code, the listing requirements of the New York Stock Exchange
or Nasdaq National Market or other exchange or market or for any other purpose.
 
12.2           No amendment or termination of the Plan shall impair any Award
granted under the Plan without the consent of the holder thereof.


12.3  This Plan shall continue in effect until the expiration of all Awards
granted under the Plan unless terminated earlier in accordance with this Article
12; provided, however, that it shall otherwise terminate and no options shall be
granted after April 7, 2015.
 
ARTICLE 13
 
GENERAL PROVISIONS
 
13.1  Shareholder Approval.  This Plan shall become effective following its
adoption by the Board and its approval by the Company’s shareholders.
 
13.2  Award Agreements.  An Award under the Plan shall be evidenced by an Award
Agreement in a written or electronic form approved by the Committee setting
forth the number of Shares, units or rights subject to the Award, the exercise
price, base price, or purchase price of the Award, the time or times at which an
Award will become vested, exercisable or payable and the term of the Award.  The
Award Agreement may also set forth the effect on an Award of termination of
employment under certain circumstances.  The Award Agreement shall be subject to
and incorporate, by reference or otherwise, all of the applicable terms and
conditions of the Plan, and may also set forth other terms and conditions
applicable to the Award as determined by the Committee consistent with the
limitations of the Plan.  Award Agreements evidencing Incentive Stock Options
shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 422 of the Code.  The grant of an Award under
the Plan shall not confer any rights upon the Participant holding such Award
other than such terms, and subject to such conditions, as are specified in the
Plan as being applicable to such type of Award (or to all Awards) or as are
expressly set forth in the Award Agreement.  The Committee need not require the
execution of an Award Agreement by a Participant, in which case, acceptance of
the Award by the Participant shall constitute agreement by the Participant to
the terms, conditions, restrictions and limitations set forth in the Plan and
the Award Agreement as well as the administrative guidelines of the Company in
effect from time to time.
 
 
 
- 11 -
 

--------------------------------------------------------------------------------

 
 
 
13.3  Deferrals.  The Committee may permit recipients of Awards to defer the
distribution of all or part of any Award in accordance with such terms and
conditions as the Committee shall establish.
 
13.4  Transfer; Assignment.  Except as otherwise provided in Sections 5.6,
5.7.3, 5.7.4 and 5.7.5 hereof solely with respect to Options and except as
otherwise provided below, Awards under the Plan shall not be Transferable by the
Participant or exercisable by any person other than the Participant, and Awards
under the Plan shall not be subject in any manner to assignment, alienation,
pledge, encumbrance or charge:
 
13.4.1  During the lifetime of a Participant, an Award is not transferable
voluntarily or by operation of law and may be exercised only by such individual;
 
13.4.2  Upon the death of a Participant, an Award may be transferred to the
beneficiaries or heirs of the Participant will or by the laws of descent and
distribution;
 
13.4.3  An Award may be transferred pursuant to a qualified domestic relations
order as defined by the Code or Title I of ERISA.
 
Notwithstanding the above, the Committee may, with respect to particular Awards,
establish or modify the terms of the Award to allow the Award to be transferred
at the request of a Participant to trusts established by a Participant or as to
which a Participant is a grantor or to lineal descendants of a Participant or
otherwise for personal and tax planning purposes of a Participant.  If the
Committee allows such transfer, such Awards shall not be exercisable for a
period of six months following the action of the Committee


13.5  Securities Laws.  No Shares will be issued or transferred pursuant to an
Award unless and until all then applicable requirements imposed by Federal and
state securities and other laws, rules and regulations and by any regulatory
agencies having jurisdiction, and by any exchanges upon which the Shares may be
listed, have been fully met. As a condition precedent to the issuance of Shares
pursuant to the grant or exercise of an Award, the Company may require the
Participant to take any reasonable action to meet such requirements.  The
Committee may impose such conditions on any Shares issuable under the Plan as it
may deem advisable, including, without limitation, restrictions under the
Securities Act of 1933, under the requirements of any exchange upon which such
shares of the same class are then listed, and under any blue sky or other
securities laws applicable to such shares. The Committee may also require the
Participant to represent and warrant at the time of issuance or transfer that
the Shares are being acquired only for investment purposes and without any
current intention to sell or distribute such shares.
 
13.6  No Right to Continued Employment.  Neither the establishment of the Plan
nor the granting of any Award hereunder shall confer upon any Eligible Employee
any right to continue in the employ of the Company or any Subsidiary of the
Company, or interfere in any way with the right of the Company or any Subsidiary
of the Company to terminate such employment at any time.
 
13.7  No Rights as Shareholder.  Except as otherwise provided in Section 7.4,
Participant shall have no rights as a holder of Shares with respect to any
unissued securities covered by an Award until the date the Participant becomes
the holder of record of such securities.
 
13.8  Other Plans.  The value of, or income arising from, any Awards issued
under this Plan shall not be treated as compensation for purposes of any
pension, profit sharing, life insurance, disability or other retirement or
welfare benefit plan now maintained or hereafter adopted by the Company or any
Subsidiary of the Company, unless such plan specifically provides to the
contrary.
 
 
 
- 12 -
 

--------------------------------------------------------------------------------

 
 
 
13.9  Unfunded Plan.  The adoption of the Plan and any reservation of Shares or
cash amounts by the Company to discharge its obligations hereunder shall not be
deemed to create a trust or other funded arrangement.  Except upon the issuance
of Common Stock pursuant to an Award, any rights of a Participant under the Plan
shall be those of a general unsecured creditor of the Company, and neither a
Participant nor the Participant’s permitted transferees or estate shall have any
other interest in any assets of the Company by virtue of the
Plan.  Notwithstanding the foregoing, the Company shall have the right to
implement or set aside funds in a grantor trust, subject to the claims of the
Company’s creditors or otherwise, to discharge its obligations under the Plan.
 
13.10  Withholding of Taxes.  The Participant shall be responsible for payment
of any taxes or similar charges required by law to be withheld from an Award or
an amount paid in satisfaction of an Award, which shall be paid by the
Participant on or prior to the payment or other event that results in taxable
income in respect of an Award. The Award Agreement may specify the manner in
which the withholding obligation shall be satisfied with respect to the
particular type of Award.
 
13.11  Severability.  If any provision of the Plan or any Award Agreement shall
be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.
 
13.12  Liability.  No employee of the Company and no member of the Committee or
the Board shall be liable for any action or determination taken or made in good
faith with respect to the Plan or any Award granted hereunder and, to the
fullest extent permitted by law, all employees and members of the Committee or
the Board shall be indemnified by the Company for any liability and expenses
which may occur through any claim or cause of action arising under or in
connection with this Plan or any Awards granted under this Plan.
 
13.13  Governing Law.  This Plan and actions taken in connection with it shall
be governed by the laws of Ohio, without regard to the principles of conflict of
laws.
 




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 13 -
